Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a rotary actuator as a drive device of a shift-by-wire system for a vehicle, comprising: an electric motor [30]; a case [32] that receives the electric motor shaft [26, 63, 121]  that is configured to transmit an output of the electric motor to an outside of the case; a seal [73] that seals between the shaft and the case; and, a labyrinth forming portion [107] includes a tubular portion that is formed separately from the seal and is placed on a radially outer side of the shaft and also on a radially outer side of the sealing point [78] where the outside space is placed, the tubular portion [109, 114] includes a drain passage, wherein the drain passage [104] is a space in an inside of the tubular portion and communicates a space, is located between the sealing point and the labyrinth space, to the outside space [79]; the drain passage is a passage in a form of a labyrinth [108]; 
the tubular portion [109, 114] entirely circumferentially surrounds the seal [73]  and has an inner peripheral surface and an outer peripheral surface that are opposed to each other in a radial direction and are placed on a radially outer side of the seal; an outer opening [107, 117A-117C] of the drain passage opens at the outer peripheral surface of the tubular portion, and an inner opening [105, 115A-115C] of the drain passage opens at the inner peripheral surface of the tubular portion at a location placed on one axial side of the seal [73] that is axially opposite from the electric motor; and the seal [73] radially contacts both the shaft [26, 63, 121] and the inner peripheral surface of the tubular portion [109, 114] all around the shaft.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834